Title: From Thomas Jefferson to William Short, 19 October 1822
From: Jefferson, Thomas
To: Short, William


Dear Sir
Monticello
Oct. 19. 22.
I have waited for a frost to announce to me your return to winter quarters; and altho’ we have as yet had none here, I presume they must have reached you, in their advance towards us, by this time, and that I may now acknolege your letter written on your departure for Canada. altho’ that trip disappointed us of the expected visit to your native state, yet I hold on to the promise, as a thing due, and to happen. our University still wants the key-stone of it’s arch, the Rotunda; but even in it’s present state it is worth a visit, as a specimen of classical architecture which would be remarked in Europe. our last legislature has acquired the immortal title of Parliamentum indoctissimum,  by it’s refusal to do any thing towards compleating and bringing this establishment into use. this would require a further sum of 50,000. Dollars in addition to the 200,000. it has already cost. the late elections are believed to have been favorable to it, and that a very general disapprobation of their conduct has been excited even among the people. our enemies are in the vicinge of Wm & Mary, to whom are added the Presbyterian clergy, this is rather the most numerous of our  present sects, and the most ambitious, the most intolerant & tyrannical of all our sects. they wish to see no instruction of which they have not the exclusive direction. their present aim is ascendancy only; their next exclusive possession and establishment. they dread the light which this University is to shed on the public mind, and it’s obstruction to their ambition. but there is a breeze advancing from the North, which will put them down. Unitarianism has not yet reached us; but our citizens are ready to recieve reason from any quarter. the Unity of a supreme being is so much more intelligible than the triune arithmetic of the  counterfeit Christians that it will kindle here like wild-fire. we want only eloquent preachers of the primitive doctrines to restore them to light, after the long night of darkness under which they have been hidden. such would gather into their fold every man under the age of 40. female fanaticism might hold out awhile longer.I wish with you that Congress had the power of expending our surplus monies (if ever we are to have them) on public improvements, and have long wished for such an amendment to the constitution, with the condition expressed that the federal proportion of each state should be expended  on improvements within the state. otherwise all, like our lighthouses Etc would go to New England.My health, after which you kindly enquire, is entirely reestablished. I am very weak indeed and daily getting more so, insomuch that I do not walk into my garden without feeling it sensibly. yet I ride without fatigue 6, 8, or 10. miles every day, and a few days ago 20. miles without suffering. I hope you preserve your health, and may long do so, & I salute you with assurance of my constant & affectionate friendship.Th: Jefferson